Citation Nr: 0635651	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-39 416	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs 
Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder, other than post 
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel







INTRODUCTION

The veteran had active service from June 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which determined that new and material 
evidence sufficient to reopen a claim of service connection 
for a psychiatric disorder, other than post traumatic stress 
disorder had not been submitted.  

The veteran's substantive appeal dated November 2004 included 
medical records dated November 2004.  The substantive appeal 
form includes the veteran's hand-written waiver of RO 
jurisdiction to review this evidence, and the evidence was 
forwarded to the Board along with the veteran's claims file.


FINDINGS OF FACT

1.  A rating decision dated August 2000 denied the veteran's 
request to reopen the previously denied claim for service 
connection for a psychiatric disorder.  That decision was not 
appealed within a year of the veteran being notified of the 
decision.

2.  Evidence added to the record subsequent to the August 
2000 rating decision does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2000 rating decision denying the veteran's 
request to reopen the claim of service connection for a 
psychiatric disability, is final.  38 U.S.C.A. § 7105 (2000); 
38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2000).

2.  The evidence submitted in support of the current claim 
for service connection for a psychiatric disorder, other than 
post traumatic stress disorder is not new and material, and 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated June 2003.  The 
originating agency informed the veteran of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, and 
the assistance that VA would provide to obtain evidence on 
his behalf.  The veteran was not explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reasons.  
The RO's June 2003 letter informed the veteran that 
additional information or evidence was needed to support his 
claim.  The reasons for the previous denials were outlined, 
and the letter specifically noted the elements necessary to 
establish service connection and what constitutes new and 
material evidence that would be needed to reopen the claims.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter 
also requested that the veteran submit such evidence or 
provide VA with the information necessary for VA to obtain 
medical records and other relevant evidence on his behalf, 
and essentially made the veteran aware that he should submit 
any evidence he had that pertained to his claim.  Therefore, 
the Board finds that he was provided with the notice required 
by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service VA medical 
records, which will be addressed as pertinent.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

The notice was provided to the veteran prior to the initial 
adjudication, and he has not been unfairly prejudiced by the 
timing or content of the notice.  The content of the notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  Not only has the veteran been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice, if any.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

In light of the Board's denial of the veteran's claim, no 
initial disability rating or effective date will be assigned 
and there can be no possibility of any unfair prejudice to 
the veteran under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  For the reasons stated above, it is 
not unfairly prejudicial to the veteran for the Board to 
proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

In November 1997, the veteran sought to reopen his claim for 
service connection for a psychiatric disorder.  The claim was 
denied by rating action dated August 2000 for lack of new and 
material evidence.  Because the veteran did not file a notice 
of disagreement (NOD) within one year of the August 2000 
rating decision, it is "finally adjudicated," and not 
subject to revision on the same factual bases.  See 38 
U.S.C.A. § 7105 (2000); 38 C.F.R. §§ 3.104(a), 20.302(a), 
20.1103 (2000).

Since the previous decision is final, the veteran's current 
claim of service connection for a psychiatric disorder, other 
than post traumatic stress disorder may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudications.  See 38 U.S.C.A. 
§§ 5108, 7104 (West 2002 & 2006); 38 C.F.R. § 3.156 (2006); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decision makers, that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  The evidence that is considered to 
determine whether new and material evidence has been 
submitted is that received by VA since the last final 
disallowance of the appellant's claim on any basis, i.e. more 
than a year following a decision of the RO.  38 U.S.C.A. § 
5108; 38 C.F.R. § 20.302(a); Evans v. Brown, 9 Vet. App. 273 
(1996).  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary to consider the patently incredible 
to be credible").  If the Board finds that no new and 
material evidence has been submitted, it is bound by a 
statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996);

Pertinent evidence at the time of the previous decisions 
includes the veteran's service medical records and post-
service VA medical records.  The service medical records are 
negative for complaints, diagnosis or treatment of 
schizophrenia.  Moreover the separation examination report 
reflects that the veteran's psychiatric condition was normal, 
and there is no evidence of record reflecting that 
schizophrenia was manifest to a compensable degree within one 
year after discharge from service.  The October 1971 rating 
action denied the veteran's claim because pertinent 
disability was not exhibited in service, schizophrenia was 
not manifested within the first post service year, and there 
was no competent evidence linking psychiatric disability to 
service.  The August 2000 rating action concluded that there 
was no new and material evidence to reopen the veteran's 
claim.  

Evidence submitted since the final August 2000 rating 
decision includes a copy of a Hospital Summary, VA Form 10-
1000, reflecting the veteran's hospitalization from August 2, 
1971 to September 10, 1971 for schizophrenia, and an excerpt 
from the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV), pertaining to schizophrenia.  The 1971 Hospital Summary 
is not new because it was previously submitted to agency 
decision makers and is specifically noted in the narrative 
section of the October 1971 rating decision.  While the copy 
of the DSM-IV is new, it does not speak to the specific facts 
of the veteran's case or contain information so specific as 
to constitute competent evidence in this case.  Thus, the 
DSM-IV fails to raise a reasonable possibility of 
substantiating the veteran's claim that his schizophrenia is 
related to military service.  38 C.F.R. § 3.159(a) (2006).  
See generally Sacks v. West, 11 Vet. App. 314 (1998).

VA outpatient treatment records dated in November 2004 and a 
January 2005 VA examination reference certain symptoms and 
diagnoses of schizophrenia.  While new, none of these records 
demonstrate that the veteran's schizophrenia is related to 
service, and thus fail to raise a reasonable possibility of 
substantiating the veteran's claim.

Because new and material evidence has not been received in 
this regard, the veteran's request to reopen his claim for 
service connection for schizophrenia must fail.  Accordingly, 
the veteran's corresponding claim for service connection is 
not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.156(a).  Because the preponderance of evidence 
weighs against reopening the veteran's claim, the reasonable 
doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2006).


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder, other than post traumatic stress disorder.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


